Title: From Louisa Catherine Johnson Adams to George Washington Adams, 5 November 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 8 Novbr. 1826
				
				According to my promise I write to you again altho’ I do not feel quite sure that you will have time to read my Letters or that they will be more acceptable than the nonsensical scraps of poetry which I used to plague you with last Summer generally by the advice of Charles—but as that mania appears to be over I shall only write you short occasional Letters to let you know how we go on altho’ being confined constantly to my chamber I can have but little news to tell you.Your Father informed me that you had been again unwell from an attack of the Rheumatism I hope that has left you for it bodes but a poor prospect for the Winter—I see by the papers that Mr. Davis is married and I am anxious to hear from you tho’ certainly not to take up your time from more suitable avocations—Washington is more dull than you can imagine and I never recollect so much bad weather Congress will soon rouse the people from their slumbers and then we shall have noise enough. Perhaps like last winter much sound and little sense—The love of writing and talking so rapidly upon people they eke word upon word as women eke their patch Quilts and produce very much the same sort of compassion for having wasted so l much precious time to so little purpose—This is surely the age for lengthy discourses and the present generation appear to have forgotten that “brevity is the soul of wit”—I am perfectly convinced that the mind of man is not steady enough to bear much at once of the most solid or the best reasoning and every word that is uttered more than can be remember’d is superfluous.My beautiful epistle is likely to be of the same stamp therefore I hasten to close it with assurances of affection from your Mother
				
					L. C. Adams
				
				
			